Title: Thomas Godfrey to the Printer of the Gazette, 15 August 1734
From: Godfrey, Thomas
To: Printer of the Gazette


Mr. Franklin,
The Germans, an industrious and indefatigable People, have been always famous for their Penetration into the more dark and abstruse Parts of Learning, such as border upon Magic not excepted. Of this Nation was the renowned Agrippa, Dr. Faustus, and several others that might be named. Their Skill in the most subtle and mischievous Arts, not being at all doubted of by their Enemies, who by frequent Experience have been made too sensible of it, I admire that any Prince in Europe has the Courage to engage in War with them. I have been formerly told of a certain Virtuoso of that Country, then living, who made himself a Gun (under a particular Configuration of the Heavenly Bodies) which had this wonderful Property, That if walking in the Woods at any Time without it, he happened to see a Deer, or any other Creature that fled from him, he could go home and fire his Piece up the Chimney, when the Shot, by an inevitable Necessity, would proceed directly to the Game, at whatever Distance, and kill it dead. Such a Philosopher as this (I thought) could never fail of Encouragement and Promotion; but it seems throughout the late long Peace he has been neglected. I, who am in my Heart on the Side of the Emperor, was afraid lest so useful a Marksman might be dead: But, to my great Satisfaction, I perceive by an Article of News in Mr. Bradford’s Paper of the first Instant, that he is still living, and prefer’d to the Post of Gunner of the important Fortress of Philipsburgh; For no one but he could have kill’d the Duke of Berwick, upon the Rhine, and the Duke of Savoy in Italy, Countries so vastly distant, both with the same Shot. I am Yours, &c.
T.G.

P.S. It were to be wish’d the Public had been informed how long the King of Sardinia surviv’d the Duke of Savoy: For he it seems is also kill’d with a Cannon Shot, doubtless by the same Gunner.

